Case 3:20-cv-00926-JLS-MSB Document 1 Filed 05/18/20 PageID.1 Page 1 of 14



 1   Seth M. Lehrman (178303)
     seth@epllc.com
 2   EDWARDS POTTINGER LLC
     425 North Andrews Avenue, Suite 2
 3   Fort Lauderdale, FL 33301
     Telephone: 954-524-2820
 4   Facsimile: 954-524-2822
 5   Attorneys for Plaintiff
     Scott Klitzner
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10                                   SAN DIEGO DIVISION
11   SCOTT KLITZNER, individually and on ) CASE NO. '20CV0926 JLS MSB
     behalf of all others similarly situated, )
12                                            )
                                Plaintiff,    ) CLASS ACTION COMPLAINT
13                                            )
           v.                                 )
14
     WHEREZ HEMP, LLC,                        ) JURY TRIAL DEMANDED
15                                            )
                                Defendant.    )
16                                            )
                                              )
17                                            )
18
             Plaintiff, Scott Klitzner (hereinafter “Plaintiff”), brings this class action under
19
     Rule 23 of the Federal Rules of Civil Procedure against Wherez Hemp, LLC
20
     (“Wherez” or “Defendant”) for its violations of the Telephone Consumer Protection
21
     Act, 47 U.S.C. § 227 (hereinafter “the TCPA”), and the regulations promulgated
22
     thereunder. In support, Plaintiff alleges as follows:
23
                                PRELIMINARY STATEMENT
24
        1.      Plaintiff brings this Class Action Complaint for damages, injunctive relief,
25
     and any other available legal or equitable remedies, resulting from the illegal actions
26
     of Defendant in negligently or willfully contacting Plaintiff on Plaintiff’s cellular
27
     telephone, in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227
28
                                                 -1-
                                                                      CLASS ACTION COMPLAINT
Case 3:20-cv-00926-JLS-MSB Document 1 Filed 05/18/20 PageID.2 Page 2 of 14



 1   (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon
 2   personal knowledge as to himself and his own acts and experiences, and, as to all
 3   other matters, upon information and belief, including investigation conducted by his
 4   attorneys.
 5       2.      “Month after month, unwanted robocalls and texts, both telemarketing and
 6   informational, top the list of consumer complaints received by the [FCC].”1 The
 7   TCPA is designed to protect consumer privacy by, among other things, prohibiting
 8   the making of autodialed or prerecorded-voice calls to cell phone numbers and
 9   failing to institute appropriate do-not-call procedures. 47 U.S.C. § 227(b)(1)(A)(iii);
10   47 C.F.R. § 64.1200(d).
11       3.      The TCPA was designed to prevent calls like the ones described within
12   this complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous
13   consumer complaints about abuses of telephone technology – for example,
14   computerized calls dispatched to private homes – prompted Congress to pass the
15   TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
16        4.     Additionally, the FCC has explicitly stated that the TCPA’s prohibition on
17   automatic telephone dialing systems “encompasses both voice calls and text calls to
18   wireless numbers including, for example, short message service (SMS) calls.”
19   U.S.C.A. Const. Amend. 5; Telephone Consumer Protection Act of 1991, § 3(a), 47
20   U.S.C. § 227(b)(1)(A)(iii). Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165 (N.D.
21   Cal. 2010).
22        5.     In enacting the TCPA, Congress intended to give consumers a choice as to
23   how creditors and telemarketers may call them and made specific findings that
24   “[t]echnologies that might allow consumers to avoid receiving such calls are not
25
     universally available, are costly, are unlikely to be enforced, or place an inordinate
26
27
28   1
              In re Rules & Regs. Implementing the TCPA, 30 FCC Rcd. 7961, ¶ 1 (2015).
                                                   -2-
                                                                        CLASS ACTION COMPLAINT
Case 3:20-cv-00926-JLS-MSB Document 1 Filed 05/18/20 PageID.3 Page 3 of 14



 1   burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this end,
 2   Congress found that:
 3         [b]anning such automated or prerecorded telephone calls to the home,
 4         except when the receiving party consents to receiving the call or when
           such calls are necessary in an emergency situation affecting the health
 5         and safety of the consumer, is the only effective means of protecting
 6         telephone consumers from this nuisance and privacy invasion.
 7         Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012
 8   WL 3292838, at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional findings on
 9   TCPA’s purpose).
10        6.   In an action under the TCPA, a plaintiff must only show that the defendant
11   “called a number assigned to a cellular telephone service using an automatic dialing
12   system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d
13   1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
14                             JURISDICTION AND VENUE
15        7.   This Court has federal question subject matter jurisdiction pursuant to 28
16   U.S.C. § 1331 and 47 U.S.C. § 227.
17        8.   Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2),
18   because a substantial part of the events or omissions giving rise to the claims in this
19   case occurred in this District, including Defendant’s transmission of the unlawful
20   and unwanted text to Plaintiff.
21        9.   The Court has personal jurisdiction over Defendant because it conducts
22   business in this state, markets its services within this state, and has availed itself to
23   the jurisdiction of this state by placing calls to Plaintiff and Class Members in and
24   from this state.
25
                                           PARTIES
26
          10. Plaintiff’s domicile is in Broward County, Florida.
27
28
                                               -3-
                                                                    CLASS ACTION COMPLAINT
Case 3:20-cv-00926-JLS-MSB Document 1 Filed 05/18/20 PageID.4 Page 4 of 14



 1        11. Defendant is a California Profit Corporation and citizen of the state of
 2   California, listing its principal address at 2930 Barnard Street #12302, San Diego,
 3   California 92110. Wherez is also registered in the state of California.
 4        12. Defendant promotes and markets its services by calling wireless telephone
 5   users in violation of the TPCA.
 6        13. Defendant, directly or through other persons, entities or agents acting on
 7   its behalf, conspired to, agreed to, contributed to, authorized, assisted with, and/or
 8   otherwise caused all of the wrongful acts and omissions, including the dissemination
 9   of the unsolicited texts that are the subject matter of this Complaint.
10                              FACTUAL ALLEGATIONS
11        14. At all times relevant, Plaintiff, and at all times mentioned herein was, a
12   “person” as defined by 47 U.S.C. § 153 (39).
13        15. Defendant is a citizen of the State of California, and at all times mentioned
14   herein was, a corporation and “persons,” as defined by 47 U.S.C. § 153(39).
15        16. At all times relevant Defendant conducted business in the State of
16   California in Orange County, within this judicial district.
17        17. Defendant utilizes automated telemarketing text messages to market and
18   advertise Defendant’s business and services, including the following text message
19   sent to Plaintiff on or about April 8, 2020, attached below:
20
21
22
23
24
25
26
27
28
                                               -4-
                                                                    CLASS ACTION COMPLAINT
Case 3:20-cv-00926-JLS-MSB Document 1 Filed 05/18/20 PageID.5 Page 5 of 14



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
          18. The telemarketing text was made to Plaintiff’s 3089 Number, and within
15
     the time period that is relevant to this action.
16
          19. At no time did Plaintiff provide Plaintiff’s cellular number to Defendant
17
     through any medium, nor did Plaintiff consent to receive such unsolicited texts.
18
19        20. Plaintiff has never signed-up for, and has never used, Defendant’s services,

20   and has never had any form of business relationship with Defendant.

21        21. Plaintiff is the subscriber and sole user of the 3089 Number and is

22   financially responsible for phone service to the 3089 Number, including the cellular

23   costs and data usage incurred as a result of the unlawful text made to Plaintiff by

24   Defendant.

25        22. Through the unsolicited message, Defendant contacted Plaintiff on

26   Plaintiff’s cellular telephone regarding an unsolicited service via an “automatic

27   telephone dialing system” (“ATDS”), as defined by 47 U.S.C. § 227(a)(1) and

28   prohibited by 47 U.S.C. § 227(b)(1)(A).
                                                -5-
                                                                  CLASS ACTION COMPLAINT
Case 3:20-cv-00926-JLS-MSB Document 1 Filed 05/18/20 PageID.6 Page 6 of 14



 1        23. Upon information and belief, this ATDS has the capacity to store or
 2   produce telephone numbers to be called, using a random or sequential number
 3   generator.
 4        24. Upon information and belief, this ATDS has the capacity to store numbers
 5   and to dial numbers without human intervention.
 6        25. Upon information and belief, Defendant used a combination of hardware
 7   and software systems which have the capacity to generate or store random or
 8   sequential numbers or to dial sequentially or randomly in an automated fashion
 9   without human intervention.
10        26. The impersonal and generic nature of the text message that Defendant sent
11   to Plaintiff further demonstrates that Defendant used an ATDS to send the subject
12   messages.
13        27. The content of the text message made to Plaintiff and the Class Members
14   show that they were for the purpose of marketing, advertising, and promoting
15   Defendant’s business and services to Plaintiff as part of an overall telemarketing
16   strategy.
17        28. These messages were not for emergency purposes as defined by 47 U.S.C.
18   § 227(b)(1)(A)(i).
19        29. Plaintiff did not provide Defendant or its agents prior express consent to
20   receive messages to his cellular telephone; therefore, the unsolicited message
21   violated 47 U.S.C. § 227(b)(1)
22        30. Defendant is and was aware that it is placing unsolicited telemarketing text
23   messages to Plaintiff and other consumers without their prior express consent.
24        31. Plaintiff was damaged by Defendant’s message. In addition to using
25
     Plaintiff’s residential cellular data, phone storage, and battery life, his privacy was
26
     wrongfully invaded, his seclusion was intruded upon, and Plaintiff has become
27
     understandably aggravated with having to deal with the frustration of repeated,
28
                                              -6-
                                                                   CLASS ACTION COMPLAINT
Case 3:20-cv-00926-JLS-MSB Document 1 Filed 05/18/20 PageID.7 Page 7 of 14



 1   unwanted messages, forcing him to divert attention away from his work and other
 2   activities. Not only did the receipt of the text message distract Plaintiff away from
 3   his personal activities, Plaintiff was forced to spend time investigating the source of
 4   the calls and who sent them to him. See Muransky v. Godiva Chocolatier, Inc., 905
 5   F.3d 1200, 1211 (11th Cir. 2018). (“[T]ime wasting is an injury in fact”…. “[A]
 6   small injury… is enough for standing purposes”).
 7                          CLASS ACTION ALLEGATIONS
 8        32. Plaintiff brings this class action under Rule 23(a),(b)(2), and(b)(3) of the
 9   Federal Rules of Civil Procedure on behalf of herself and of a similarly situated
10   “Class” or “Class Members” defined as:
11         No Consent Class: All persons within the United States who, within
12         the four years prior to the filing of this Complaint, were texted or called
           by Defendant or anyone on Defendant’ behalf, to said person’s cellular
13         telephone number, advertising Defendant’s services, without the
14         recipients prior express consent, using the same equipment used to call
           Plaintiff’s cellular telephone, in violation of the TCPA.
15
16        33. Excluded from the Class are Defendant, and any subsidiary or affiliate of
17   Defendant, and the directors, officers and employees of Defendant or its subsidiaries
18   or affiliates, and members of the federal judiciary.
19        34. This action has been brought and may properly be maintained as a class
20   action against Defendant pursuant to Rule 23 of the Federal Rules of Civil Procedure
21   because there is a well-defined community of interest in the litigation and the
22   proposed Class is easily ascertainable. Plaintiff reserves the right to amend the Class
23   definition if discovery and further investigation reveal that any Class should be
24   expanded or otherwise modified.
25        35. Numerosity: At this time, Plaintiff does not know the exact number of
26   Class Members, but among other things, given the nature of the claims and that
27   Defendant’s conduct consisted of standardized SPAM campaign calls placed to
28   cellular telephone numbers, Plaintiff believes, at a minimum, there are greater than
                                              -7-
                                                                   CLASS ACTION COMPLAINT
Case 3:20-cv-00926-JLS-MSB Document 1 Filed 05/18/20 PageID.8 Page 8 of 14



 1   forty (40) Class Members. Plaintiff believes that the Class is so numerous that
 2   joinder of all members of the Class is impracticable and the disposition of their
 3   claims in a class action rather than incremental individual actions will benefit the
 4   Parties and the Court by eliminating the possibility of inconsistent or varying
 5   adjudications of individual actions.
 6        36. Upon information and belief, a more precise Class size and the identities
 7   of the individual members thereof are ascertainable through Defendant’s records,
 8   including, but not limited to Defendant’s calls and marketing records.
 9        37. Members of the Class may additionally or alternatively be notified of the
10   pendency of this action by techniques and forms commonly used in class actions,
11   such as by published notice, e-mail notice, website notice, fax notice, first class mail,
12   or combinations thereof, or by other methods suitable to this class and deemed
13   necessary and/or appropriate by the Court.
14        38. Existence and Predominance of Common Questions of Fact and Law:
15   There is a well-defined community of common questions of fact and law affecting
16   the Plaintiff and members of the Class. Common questions of law and/or fact exist
17   as to all members of the Class and predominate over the questions affecting
18   individual Class members. These common legal and/or factual questions include,
19   but are not limited to, the following:
20             a. Whether, within the four years prior to the filing of this Complaint,
21                Defendant or its agents called (other than a message made for
22                emergency purposes or made with the prior express consent of the
23                called party) to a Class member using any automatic dialing to any
24                telephone number assigned to a cellular phone service;
25
               b. How Defendant obtained the numbers of Plaintiff and Class members;
26
               c. Whether the dialing system used to call is an Automatic Telephone
27
                  Dialing System;
28
                                               -8-
                                                                    CLASS ACTION COMPLAINT
Case 3:20-cv-00926-JLS-MSB Document 1 Filed 05/18/20 PageID.9 Page 9 of 14



 1               d. Whether Defendant engaged in telemarketing when it sent the text
 2                  messages which are the subject of this lawsuit;
 3               e. Whether the calls made to Plaintiff and Class Members violate the
 4                  TCPA and its regulations;
 5               f. Whether Defendant willfully or knowingly violated the TCPA or the
 6                  rules prescribed under it;
 7               g. Whether Plaintiff and the members of the Class are entitled to statutory
 8                  damages, treble damages, and attorney fees and costs for Defendant’s
 9                  acts and conduct;
10               h. Whether Plaintiff and members of the Class are entitled to a permanent
11                  injunction enjoining Defendant from continuing to engage in its
12                  unlawful conduct; and
13               i. Whether Plaintiff and the Class are entitled to any other relief.
14       39. One or more questions or issues of law and/or fact regarding Defendant’s
15   liability are common to all Class Members and predominate over any individual
16   issues that may exist and may serve as a basis for class certification under Rule
17   23(c)(4).
18       40. Typicality: Plaintiff’s claims are typical of the claims of the members of
19   the Class. The claims of the Plaintiff and members of the Class are based on the
20   same legal theories and arise from the same course of conduct that violates the
21   TCPA.
22       41. Plaintiff and members of the Class each received at least one telephone
23   call, advertising the Defendant’s hydroponics products or services, which Defendant
24   placed or caused to be placed to Plaintiff and the members of the Class.
25
         42. Adequacy of Representation: Plaintiff is an adequate representative of
26
     the Class because Plaintiff’s interests do not conflict with the interests of the
27
     members of the Class. Plaintiff will fairly, adequately and vigorously represent and
28
                                                 -9-
                                                                      CLASS ACTION COMPLAINT
Case 3:20-cv-00926-JLS-MSB Document 1 Filed 05/18/20 PageID.10 Page 10 of 14



  1   protect the interests of the members of the Class and has no interests antagonistic to
  2   the members of the Class. Plaintiff has retained counsel competent and experienced
  3   in litigation in the federal courts, TCPA litigation, and class action litigation.
  4        43. Superiority: A class action is superior to other available means for the fair
  5   and efficient adjudication of the claims of the Class. While the aggregate damages
  6   which may be awarded to the members of the Class are likely to be substantial, the
  7   damages suffered by individual members of the Class are relatively small. As a
  8   result, the expense and burden of individual litigation makes it economically
  9   infeasible and procedurally impracticable for each member of the Class to
 10   individually seek redress for the wrongs done to them. Plaintiff does not know of
 11   any other litigation concerning this controversy already commenced against
 12   Defendant by any member of the Class. The likelihood of the individual members
 13   of the Class prosecuting separate claims is remote. Individualized litigation would
 14   also present the potential for varying, inconsistent or contradictory judgments, and
 15   would increase the delay and expense to all parties and the court system resulting
 16   from multiple trials of the same factual issues. In contrast, the conduct of this matter
 17   as a class action presents fewer management difficulties, conserves the resources of
 18   the parties and the court system, and would protect the rights of each member of the
 19   Class. Plaintiff knows of no difficulty to be encountered in the management of this
 20   action that would preclude its maintenance as a class action.
 21        44. Class-Wide Injunctive Relief and Rule 23(b)(2): Moreover, as an
 22   alternative to or in addition to certification of the Class under Rule 23(b)(3), class
 23   certification is warranted under Rule 23(b)(2) because Defendant has acted on
 24   grounds generally applicable to Plaintiff and members of Class, thereby making
 25
      appropriate final injunctive relief with respect to Plaintiff and Class Members as a
 26
      whole. Plaintiff seeks injunctive relief on behalf of Class Members on grounds
 27
      generally applicable to the entire Class in order to enjoin and prevent Defendant
 28
                                                -10-
                                                                      CLASS ACTION COMPLAINT
Case 3:20-cv-00926-JLS-MSB Document 1 Filed 05/18/20 PageID.11 Page 11 of 14



  1   Defendant’s ongoing violations of the TCPA, and to order Defendant to provide
  2   notice to them of their rights under the TCPA to statutory damages and to be free
  3   from unwanted calls.
  4                            COUNT I
  5    VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                           47 U.S.C. § 227(b)
  6
  7        45. Plaintiff incorporates by reference all of the allegations contained in all of
  8   the above paragraphs 1 through 44 of this Complaint as though fully stated herein.
  9        46. It is a violation of the TCPA to make “any call (other than a call made for
 10   emergency purposes or made with the prior express consent of the called party) using
 11   any automatic telephone dialing system. . .to any telephone number assigned to a . .
 12   . cellular telephone service . . .” 47 U.S.C. § 227(b)(1)(A)(iii).
 13        47. Automatic telephone dialing system refers to “equipment which has the
 14   capacity---(A) to store or produce telephone numbers to be called, using a random
 15   or sequential number generator; and (B) to dial such numbers.” 47 U.S.C. §
 16   227(a)(1).
 17        48. Defendant—or third parties directed by Defendant—used equipment
 18   having the capacity to randomly or sequentially generate telephone numbers and to
 19   dial such numbers without human intervention to make non-emergency telephone
 20   calls to the cellular telephones of Plaintiff and the other members of the Class
 21   defined above.
 22        49. These calls were made without regard to whether or not Defendant had
 23   first obtained express permission from the called party to make such calls. In fact,
 24   Defendant did not have prior express consent to call the cellular phones of Plaintiff
 25   and the other members of the putative Class when its calls were made.
 26        50. Defendant has, therefore, violated Section 227(b)(1)(A)(iii) of the TCPA
 27   by using an automatic telephone dialing system to make non-emergency telephone
 28
                                                -11-
                                                                     CLASS ACTION COMPLAINT
Case 3:20-cv-00926-JLS-MSB Document 1 Filed 05/18/20 PageID.12 Page 12 of 14



  1   calls to the cellular phones of Plaintiff and the other members of the putative Class
  2   without their prior express written consent.
  3        51. Furthermore, it is a violation of the TCPA “to initiate any telephone call to
  4   any residential telephone line using an artificial or prerecorded voice to deliver a
  5   message without the prior consent of the called party, unless the call is initiated for
  6   emergency purposes. . . .” 47 U.S.C. 227(b)(1)(B).
  7        52. Defendant—or third parties directed by Defendant—used an artificial or
  8   prerecorded voice to deliver messages to Plaintiff and other Class Members without
  9   prior consent.
 10        53. These calls were made without regard to whether or not Defendant had
 11   first obtained express permission from the called party to make such calls. In fact,
 12   Defendant did not have prior express consent to call any of these cellular phones.
 13        54. Defendant has, therefore, violated Section 227(b)(2) of the TCPA by
 14   initiating telephone class while using an artificial or prerecorded voice to deliver
 15   non-emergency telephone calls to the cellular phones of Plaintiff and the other
 16   members of the putative Class without their prior express written consent.
 17        55. The foregoing acts and omissions of Defendant constitute numerous and
 18   multiple violations of the TCPA, including but not limited to each and every one of
 19   the above-cited provisions of 47 U.S.C. § 227.
 20        56. As a result of Defendant’s negligent violations of 47 U.S.C. § 227, Plaintiff
 21   and the Class are entitled to an award of $500.00 in statutory damages, for each and
 22   every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 23        57. At all relevant times, Defendant knew or should have known that its
 24   conduct as alleged herein violated the TCPA.
 25
           58. Defendant knew that it did not have prior express consent to make these
 26
      calls and knew or should have known that its conduct violated the TCPA.
 27
 28
                                               -12-
                                                                    CLASS ACTION COMPLAINT
Case 3:20-cv-00926-JLS-MSB Document 1 Filed 05/18/20 PageID.13 Page 13 of 14



  1       59. Because Defendant knew or should have known that Plaintiff and Class
  2   Members did not give prior express consent to receive autodialed calls, the Court
  3   should treble the amount of statutory damages available to Plaintiff and members of
  4   the Putative Class pursuant to Section 227(b)(3)(C).
  5       60. Likewise, since Defendant knew or should have known that Plaintiff and
  6   Class Members did not give prior express consent to receive calls using artificial or
  7   prerecorded voice, the Court should treble the amount of statutory damages available
  8   to Plaintiff and members of the Putative Class pursuant to Section 227(b)(3).
  9       61. As a result of Defendant knowing and/or willful violations of 47 U.S.C. §
 10   227(b), Plaintiff and the Class are entitled to an award of $1,500.00 in statutory
 11   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
 12       62. Plaintiff and the Class are also entitled to and seek injunctive relief
 13   prohibiting such conduct in the future.
 14       WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the
 15   Class members relief against Defendant, as set forth in the Prayer for Relief below.
 16                                PRAYER FOR RELIEF
 17         WHEREFORE, Plaintiff requests that the Court enter judgment in his favor
 18   and in favor of the class, against Defendant for:
 19            a. An order certifying this case as a class action, certifying Plaintiff as
 20                representative of the Class, and designating Plaintiff’s counsel as Class
 21                counsel;
 22            b. Statutory damages of $500 per call in violation of the TCPA;
 23            c. Willful damages at $1,500 per call in violation of the TCPA;
 24            d. A declaration that Defendant’s practices described herein violate the
 25
                   Telephone Consumer Protection Act, 47 U.S.C. § 227(b)(1)(A)(iii);
 26
 27
 28
                                                -13-
                                                                   CLASS ACTION COMPLAINT
Case 3:20-cv-00926-JLS-MSB Document 1 Filed 05/18/20 PageID.14 Page 14 of 14



  1            e. An injunction prohibiting Defendant from using an automatic telephone
  2               dialing system to call numbers assigned to cellular telephones without
  3               the prior express written consent of the called party;
  4            f. Reasonable attorney’s fees and costs; and
  5            g. Such further and other relief as this Court deems reasonable and just.
  6                            DEMAND FOR JURY TRIAL
  7         Plaintiff demands a trial by jury.
  8
      DATED: May 18, 2020                EDWARDS POTTINGER LLC
  9
 10                                      By: /s/ Seth M. Lehrman
                                               Seth M. Lehrman
 11                                      Attorney for Plaintiff
                                         SCOTT KLITZNER
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 -14-
                                                                   CLASS ACTION COMPLAINT
